Except in situations unrelated to this case, the statute classifies as hazardous all employments in which there are regularly engaged or employed four or more "workmen oroperatives." (§ 3, subd. 1, group 18.)
This employer is an insurance corporation. Sixteen persons were employed by it as so-called claim adjusters. Some seven or eight of them regularly operated their own automobiles in going about their everyday work. They were "workmen or operatives" while they drove their cars. They did this with the consent and at the expense of the employer. The circumstance that they were not required to do so is of no moment, for their employment included whatever the employer suffered or permitted them to do therein. (Workmen's Comp. Law, § 127; Labor Law [Cons. Laws, ch. 31], § 2, subd. 7.) Had one of them been injured when he was thus operating his automobile he would doubtless have had the right to compensation. (See Matter of Mulford v. Pettit  Sons,220 N.Y. 540.)
This situation, as I see it, called for the coverage commanded by the statute, as the court below has held.
Suppose the employer had hired four chauffeurs to carry some of its adjusters on their regular rounds. All its employees would then have been under the protection of the statute. (§ 3, subd. 1, groups 7, 12, 18.) Actually the employer suffered or permitted each of more than four of its adjusters to act as his own chauffeur in the routine course of his work. In essence the actual case does not differ from the case supposed; the hazards which the law was intended to alleviate are the same in both situations.
The opinion of Judge FINCH, as I apprehend, commits the court to the proposition that the statute has no application to an employer whose business is non-hazardous, even though the employer permits four or any greater number of his employees regularly to engage in a hazardous occupation as a concomitant of their otherwise non-hazardous employment. Such a ruling seems to me to be an appreciable infraction of the letter and of the reason of the statute. *Page 99 
I think the Appellate Division was right and that its order should be affirmed.
LEHMAN, Ch. J., SEARS, LEWIS and CONWAY, JJ., concur with FINCH, J.; LOUGHRAN, J., dissents in opinion; RIPPEY, J., taking no part.
Order reversed, etc.